DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/8/21.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNiven et al.(US Publication 2007/0006441) in view of Gale et al.(US Publication 2006/0047336) and Weber(US Publication 2003/0183986)
McNiven et al. discloses a method of fixing a stent on a balloon comprising providing a balloon with a stent crimped on the surface, placing it in a mold, applying pressure to the balloon interior and heating the balloon to embed the stent in the balloon.([0006]-[0007];[0023])  The reference does not disclose the heat is applied using inductive heating.  Gale et al. discloses heating the implant using induction heating to bond it to the balloon.[0084]  Weber discloses that induction heating can control the temperature more accurately so as to heat and bond the polymer without overheating and damaging it.[0004]  It would have been obvious to one of ordinary skill in the art at the time of filing to heat the stent of McNiven et al. using induction heating as suggested by Gal et al. since Weber teaches that induction heating can control the temperature more accurately so as to heat and bond the polymer without overheating and damaging it.[0004]  
Regarding claim 2, one in the art would understand that inductive heating would require an inductor.
Regarding claim 3, McNiven et al. discloses parts of the mold can be made of insulating, i.e. non-electrically conductive material[0020]
Regarding claim 4, McNiven et al. discloses the mold can be made of an insulating plastic.[0069]
Regarding claim 5, McNiven et al. selects a temperature to which the balloon is heated.[0008]  Since the balloon in heated via induction heating of the stent, one in the art would appreciate this would require heating the stent to a target temperature.  
Regarding claim 6, while the references do not disclose measuring the temperature of the stent and controlling it, one in the art would appreciate you would measure he temperature of the stent and control it to make sure it reached the target temperature since otherwise it would to soften the balloon enough to bond it.
Regarding claim 9, McNiven et al. discloses the pressure applied to the balloon interior can be 300 psi(20 bar).[0006]
Regarding claim 10, the mold temperature can be 38-121 C.[0026]
Regarding claims 11-13, McNiven et al. discloses heating the balloon to around its glass transition temperature, which would require heating the stent to around that temperature.[0008]
Regarding claims 14-18, McNiven et al. discloses holding at a given pressure and temperature for over 15 seconds.([0006];[0026])

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or clearly suggest measuring the heat radiation emitted by the stent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222. The examiner can normally be reached 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/            Primary Examiner, Art Unit 1746